                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA
                                                 *
                 vs.                                          Case No. 1:16-cr-00259-JKB-6
                                                 *
    Jorge Raul Guerra Castillo
                                                 *

                                              ******

                                MEMORANDUM AND ORDER


       Defendant was originally charged by indictment on June 27, 2018. Following his arrest

and initial appearance, Defendant consented to pretrial detention on July 27, 2018. Currently,

Defendant is housed at the Correctional Treatment Facility (“CTF”) in Washington, D.C.

       According to news reports, another detainee at CTF tested positive for the COVID-19

virus on the evening of March 25, 2020, resulting in 36 detainees being quarantined.

Washington Post, “After D.C. Jail confirms first inmate with COVID-19, officials isolate 36

other inmates,” March 26, 2020.

       On March 26, 2020, Defendant filed an Emergency Motion Regarding Provision of

Medical Update. (ECF No. 901). The motion asserts that Defendant told family members that

the individual who tested positive for the virus was his cellmate. Id. at ¶ 4. On behalf of

Defendant, Defense Counsel attempted to get an update on his health status from Unity Health

Care (the contractor providing medical services to CTF) earlier in the day, but had yet to receive

a response at the time the motion was filed. Id at ¶ 6.

       Defendant moves this Court for an order directing CTF and its contractor to provide a

health status to his counsel, as well a description of what steps will be taken should he be

determined to be infected with the virus.
           There is no doubt that the current COVID-19 event presents a health emergency both for

the general public and those who are in custodial situations such as nursing homes, medical

facilities, and detention facilities. Current protocols instituted at CTF and other detention

facilities to control the spread of the virus, and to identify, isolate, and treat those infected, while

necessary and commendable have, as an unavoidable consequence, restricted visitation between

detainees, counsel and family members. This, in turn, limits the flow of information and raises

understandable concerns among detainees, their counsel, and family members, whether infected

or not.

           With resources stretched thin with the demands of the COVID-19 event, it is simply not

possible to provide health and welfare checks for all detainees. Further, security concerns limit

the amount of detail that can be disseminated about how infected inmates are being housed and

treated.

           In Defendant’s case however, accepting as true his representation that his cellmate is the

individual who tested positive for the virus, he is at greater risk of having contracted the virus

than others housed at CTF. Accordingly, this Court asks the U.S. Marshals Service to provide a

health status update to Defendant’s counsel as soon as possible to include, to the extent possible

consistent with security concerns, a description of next steps should he test positive.




 3/27/2020                                               /s/
Date                                                    J. Mark Coulson
                                                        United States Magistrate Judge




                                                    2
